              Case 2:20-cr-00107-JCC Document 103 Filed 03/26/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0107-JCC
10                              Plaintiff,                    ORDER
11          v.

12   HUMBERTO LOPEZ RODRIGUEZ and
     CARLOS CARRILLO-LOPEZ,
13
                                Defendants.
14

15
            This matter comes before the Court on the Government’s motion to continue trial (Dkt.
16
     No. 86). Having thoroughly considered the parties’ briefing, the parties’ positions as stated in the
17
     status hearing held on March 24, 2021, (Dkt. No. 100), and the relevant record, the Court hereby
18
     GRANTS the motion for the reasons explained herein.
19
            Defendants are charged by indictment with conspiracy to distribute controlled substances,
20
     possession of controlled substances with intent to deliver, possession of firearms in furtherance
21
     of a drug trafficking crime, and related crimes. (See Dkt. No. 65.) Trial is currently scheduled for
22
     March 29, 2021. (Dkt. No. 83.) The Government asks the Court to continue trial because of the
23
     COVID-19 pandemic’s continued impact on the Court’s operations and the parties’ need for
24
     additional time to adequately prepare for trial. (Dkt. No. 86 at 1–2.) Defendant Humberto Lopez
25
     Rodriguez joins the Government’s motion and asks that trial be continued to November 2021.
26


     ORDER
     CR20-0107-JCC
     PAGE - 1
              Case 2:20-cr-00107-JCC Document 103 Filed 03/26/21 Page 2 of 3




 1   (Dkt. No. 87.) Defendant Carlos Carrillo-Lopez asks that trial be continued to August 2021.

 2   (Dkt. No. 99.)

 3          As the Government notes, the pandemic has made it difficult for the Court to obtain an

 4   adequate spectrum of jurors to represent a fair cross section of the community, and public health

 5   guidance has impacted the ability of jurors, witnesses, counsel, and Court staff to be present in

 6   the courtroom. (See generally General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20,

 7   18-20, 04-21, each of which the Court incorporates by reference.) As a result, the Court has been

 8   unable to conduct any criminal trials in the courthouse since March 2020. When the Court is able

 9   to resume in-person trials, the Court will be limited by public health measures, such as limits on

10   the number of people in the courthouse and courtrooms, which will limit the Court’s ability to try

11   cases as efficiently as it would absent a pandemic. See General Order 04-21 at 2.

12          In addition, the parties need more time to adequately prepare for trial as some discovery

13   is still outstanding. Mr. Carrillo-Lopez has filed several pretrial motions, to which the

14   Government has responded, but has requested an extension of time to file reply briefs based on

15   newly disclosed discovery. (Dkt. No. 99 at 1.) He anticipates filing a motion to compel

16   additional discovery and “other motions based upon the continuing disclosures related to the lead

17   investigating agent and an informant at the heart of the investigation in this case.” (Id. at 1–2.)

18   Mr. Lopez Rodriguez needs additional time to evaluate whether to join the already filed defense
19   motions or file other pretrial motions, including a request for severance.

20          Having thoroughly considered the briefing, the parties’ representations at the status

21   hearing, and the relevant record, the Court FINDS that the ends of justice served by a granting a

22   continuance outweigh the best interests of Defendants and the public to a speedy trial. See 18

23   U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

24          1. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate

25              spectrum of jurors to represent a fair cross section of the community, which would

26              likely make proceeding on the current case schedule impossible or would result in a


     ORDER
     CR20-0107-JCC
     PAGE - 2
                Case 2:20-cr-00107-JCC Document 103 Filed 03/26/21 Page 3 of 3




 1                miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

 2            2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and

 3                Court staff to be present in the courtroom. Therefore, proceeding with the current trial

 4                date would likely be impossible or would result in a miscarriage of justice. See 18

 5                U.S.C. § 3161(h)(7)(B)(i).

 6            3. Taking into account the exercise of due diligence, the failure to grant a continuance

 7                would deny counsel for Defendants the reasonable time necessary for effective

 8                preparation, see 18 U.S.C. § 3161(h)(7)(B)(iv), and would therefore result in a

 9                miscarriage of justice, see 18 U.S.C. § 3161(h)(7)(B)(i).

10            4. The period of delay is necessary for Defendants to adequately prepare for trial,

11                investigate the matter, gather evidence material to the defense, and consider possible

12                defenses.

13   Accordingly, the Court ORDERS:

14            1. The March 29, 2021 jury trial is CONTINUED to August 23, 2021 at 9:30 a.m.

15            2. The February 15, 2021 pretrial motions deadline is CONTINUED to July 12, 2021.1

16            3. The period from the date of this order until August 23, 2021 is an excludable time

17                period under 18 U.S.C. § 3161(h)(7)(A).

18            DATED this 26th day of March 2021.




                                                            A
19

20

21
                                                            John C. Coughenour
22                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26   1
         This order amends the Court’s oral decision continuing the motions deadline to July 19, 2021.

     ORDER
     CR20-0107-JCC
     PAGE - 3
